DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 was filed after the mailing date of the Notice of Allowance on 09/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97(d).  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comment
The references cited in the IDS submitted on 09/29/2021 are considered but the reasons for allowance noted in the Notice of Allowability dated 09/01/2021 still apply. Particularly, none of the references cited in said IDS teaches or reasonably suggests the claimed method comprising adding to or positioning in a vehicle air conditioning system a solid adsorbent comprising adsorbent particles bond by point-bonding with a binder. Please refer to the Notice of Allowability dated 09/01/2021 for the most recent claim amendments (Examiner’s Amendment) and the reasons for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                            


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772